Original disciplinary proceeding. ORDER THIS MATTER HAVING COME ON FOR HEARING before the Court upon the report of Chief Disciplinary Counsel and a certified copy of a judgment of the United States District Court for the Western District of Washington, entered July 7, 1981, whereby it appears that FREDERICK ALLEN SMITH, an attorney of this Court, has been convicted of a felony and serious crime; to-wit: a violation of Title 18 U.S.C. Section 1542 (making a false statement in an application for passport); NOW PURSUANT to Rule 13 of this Court’s Rules Governing Discipline, it is ordered that FREDERICK ALLEN SMITH is suspended effective immediately from the privilege of practicing law before the Courts of this state until further order of the Court. AND IT FURTHER APPEARING TO THE COURT that other and unrelated charges are now pending and awaiting trial against the same FREDERICK ALLEN SMITH before Hearing Committee C of the Southern Disciplinary District and that the convenience of all concerned would be served by reference of this matter to that committee; IT IS FURTHER ORDERED that this matter be, and it hereby is, referred to this Court’s Disciplinary Board with direction immediately to assign it to Hearing Committee C, Southern District (Ben S. Shantz, Chairman) and Disciplinary Counsel is directed immediately to file a petition instituting formal proceedings hereon before such hearing committee.